Citation Nr: 1447665	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran has excessive countable income for purposes of establishing entitlement to receive nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to December 1971.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  In April 2009 the RO granted entitlement to nonservice-connected pension, however subsequent development revealed that the Veteran's income precluded his receipt of any monetary benefit resulting from such entitlement, and thus nonservice-connected pension was ultimately denied later in April 2009.  The Veteran appealed the denial and the matter is now before the Board.


FINDING OF FACT

The Veteran's countable income has exceeded the applicable maximum annual pension rates (MAPRs) for the time period in question.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law authorizes the payment of nonservice-connected disability pensions for war-time veterans who have the requisite service and who are permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  Basic entitlement exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a) (2014).  The maximum annual pension rate (MAPR) is periodically increased from year to year, 38 C.F.R. § 3.23(a), with the maximum rates for improved pension reduced by the amount of the countable annual income of the specific veteran at issue.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2014).  The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272 (2014), and therefore such income is included as countable income.  

In April 2009 when the Veteran's claim was denied, the MAPR for a married veteran with a dependent spouse was $15,493.  Medical expenses in excess of five percent of the MAPR, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

In his February 2009 application for pension, the Veteran reported that he had one dependent - his spouse - and received only $43 per month in union-related income.  He also reported that he and his spouse had a total of $40,050 worth of assets other than the home in which they loved.  The Veteran subsequently reported to VA that he was also in receipt of SSA income, which was verified with SSA to amount to $1,779.40 a month beginning in December 2008 (i.e., $21,352.80 per year) which was $5,859 over the MAPR for the time period at issue.

Although the Veteran reported $1,156 in additional medical insurance expenses, only medical expenses over $774 (i.e., 5 percent of the $15,493 the Veteran's MAPR) could be considered and deducted from his countable income.  Hence the Veteran's countable income still exceeded the MAPR threshold ($21,352 - $774 = $20,578).

In November 2009, the Veteran stated that he did not have sufficient monthly income to pay his taxes and mortgage on his home, and in August 2012 the Veteran reported that his only monthly income was $148 for "IBEW Pensions," and $250 from VA.  He reported that at that time the combined net worth of he and his wife was $10 in the form of an interest-bearing bank account.

In September 2012, SSA reported the Veteran's monthly income was $1,779.50 effective December 2009, and $1,842.90 effective December 2011.  In September 2014, SSA reported to VA that the Veteran's monthly income had been $1,902.90 beginning December 2013.  These monthly rates amount to annual incomes of $21,354, $22,114 and $22,834 respectively.

The MRAP for a Veteran with a dependent spouse for 2010 remained $15,493, increased in 2011 to $16,051, and increased again in 2012 to $16,324.  Again, while unreimbursed medical expenses can be used to reduce the Veteran's countable income, the maximum reduction is 5 percent of that year's MARP, and at no time during the period on appeal has the Veteran's countable income been reducible below the MARP threshold.

Year
Veteran's Income
Minus 5% of MARP
Countable income
Minus Annual single-dependent MARP
Amount Above MARP threshold
2009
$21,352
$774
$20,578
$15,493
$5,085
2010
$21,354
$774
$20,580
$15,493
$5,087
2011
$21,354
$774
$20,580
$15,493
$5,087
2012
$22,114
$805
$21,309
$16,051
$5,258
2013
$22,114
$816
$21,298
$16,324
$4,974
2014
$22,834
$828
$22,006
$16,596
$5,410


Based on the foregoing, the Board concludes that the Veteran's countable income has exceeded the maximum annual pension rate, and nonservice-connected pension cannot be established.  The Board empathizes with the Veteran's financial difficulties; however, there is not a legal basis upon which to award nonservice-connected pension benefits.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); see generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  Accordingly, the Board concludes that the Veteran is not entitled to nonservice-connected pension benefits.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO; thus complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all SSA disability records must be sought - only those that are relevant to the veteran's claim").  The duty to assist was fully complied with, including by verifying the Veteran's income and SSA benefits, and associating all written testimony from the Veteran with the claims file.

Finally, in January 2014 the Board remanded the issue on appeal for additional development, including contacting SSA to determine the Veteran's present entitlement to any SSA benefits - which the RO accomplished in September 2014.  Therefore, the RO substantially complied with the January 2014 remand directive.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Having reviewed the claims file, the Board finds that VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


